AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page I ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                v.                                           (For Offenses Committed On or After November I, 1987)


                        Abel Rosete-Ciriaco                                  CaseNumber: 3:18-mj-22317-RBB

                                                                             Sara Marie Peloquin
                                                                             Defendant's Att


REGISTRATION NO. 80205298                                                                               FILED
                                                                                                         OCT 2 4 2018




Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                 1


 D The defendant has been found not guilty on count(s)
                                                                         ------------------~
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 t:zl Assessment: $10 WAIVED                     t:zl Fine: WAIVED
1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                     charged in case _ _.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, October 24, 2018
                                                                          Date of Imposition of Sentence



                                                                          II/rtL&oLocK
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                3:18-mj-22317-RBB
